           Case 2:20-cr-00002-AJS Document 71 Filed 04/30/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                Plaintiff,                                  Criminal No. 20-002
                                                            ELECTRONICALLY FILED
          v.

 QUARUAN CHANCE,

                Defendant.

                             MEMORANDUM ORDER OF COURT

       Before the Court is the Government’s Motion for Revocation of an Order of Release.

ECF 61. The Government filed a brief in support of same. ECF 67. The Defendant filed a

response making the matter for adjudication. ECF 69.

       I. BACKGROUND

       On December 30, 2019, Defendant was charged in a criminal complaint with possession

with intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(ii). ECF 1. During Defendant’s December 31, 2019 initial appearance before

Magistrate Judge Eddy , Defendant waived his right to a detention hearing. ECF 4. On January

7, 2020, a federal grand jury indicted the Defendant for the offense of possession with the intent

to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(ii). ECF 10. Defendant entered a plea of not guilty at his arraignment hearing.

ECF 15.

       Over a year later, on February 26, 2021, Defendant filed a Motion to schedule Bail

Hearing. ECF 53. In his motion, Defendant admitted he was on parole in New York at the time

he was arrested for the instant federal offense, but claimed that as of November 20, 2020, he was
          Case 2:20-cr-00002-AJS Document 71 Filed 04/30/21 Page 2 of 4




released from New York state parole. Id. During the March 10, 2021, Magistrate Judge Kelly

presided over Defendant’s detention hearing. ECF 57. During the bail hearing, held on March

10, 2021, Magistrate Judge Kelly ultimately concluded that based on the Section 3142(g) factors,

Defendant could be released on a $50,000 bond, with conditions of release to include home

detention and location monitoring. ECF 59.

       II. LEGAL STANDARD

       The Bail Reform Act, 18 U.S.C. § 3145(a), provides that, “If a person is ordered released

by a magistrate judge, or by a person other than a judge of a court having original jurisdiction

over the offense and other than a Federal appellate court, the attorney for the Government may

file, with the court having original jurisdiction over the offense, a motion for revocation of the

order.” Id. This Court’s standard of review for a motion for revocation is de novo. United

States v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985).

       III. DISCUSSION

       Section 3142 states in relevant part:

               (g) Factors to be considered.--The judicial officer shall, in determining
               whether there are conditions of release that will reasonably assure the
               appearance of the person as required and the safety of any other person
               and the community, take into account the available information
               concerning--

                       (1) the nature and circumstances of the offense charged, including
                       whether the offense is a crime of violence, a violation of section
                       1591, a Federal crime of terrorism, or involves a minor victim or a
                       controlled substance, firearm, explosive, or destructive device;

                       (2) the weight of the evidence against the person;

                       (3) the history and characteristics of the person, including--

                               (A) the person’s character, physical and mental condition,
                               family ties, employment, financial resources, length
                               of residence in the community, community ties, past

                                                  2
          Case 2:20-cr-00002-AJS Document 71 Filed 04/30/21 Page 3 of 4




                              conduct, history relating to drug or alcohol abuse, criminal
                              history, and record concerning appearance at court
                              proceedings; and

                              (B) whether, at the time of the current offense or arrest, the
                              person was on probation, on parole, or on other release
                              pending trial, sentencing, appeal, or completion of sentence
                              for an offense under Federal, State, or local law; and

                       (4) the nature and seriousness of the danger to any person or the
                       community that would be posed by the person’s release. In
                       considering the conditions of release described in subsection
                       (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial officer
                       may upon his own motion, or shall upon the motion of the
                       Government, conduct an inquiry into the source of the property to
                       be designated for potential forfeiture or offered as collateral to
                       secure a bond, and shall decline to accept the designation, or the
                       use as collateral, of property that, because of its source, will not
                       reasonably assure the appearance of the person as required.

18 U.S.C.A. § 3142.

       The Government’s motion for revocation of Magistrate Judge Kelly’s order of release

Defendant notes that on March 10, 2021, at the time the Magistrate Judge made her

determination, she relied on the pretrial services report which made no mention of Defendant’s

New York parole situation. As noted by the transcript of that bond hearing (attached to the

Government’s brief), Magistrate Judge Kelly noted that she first considered “the

recommendation of Pretrial Services,” which recommended Defendant’s release. ECF 67-1, p.

37. In addition, because the Pretrial Services report did not indicate that Defendant was subject

to an active parole detainer, Magistrate Judge Kelly found that the record unclear as to whether

Defendant was on parole at the time of his arrest for the charged offense, and treated this factor

as “neutral.” ECF 67-1, p. 42.

       However, per the Government, six days after the bond hearing concluded, on March 16,

2021, “the United States Probation Office informed the Government that Defendant’s parole



                                                 3
          Case 2:20-cr-00002-AJS Document 71 Filed 04/30/21 Page 4 of 4




detainer was active and . . . the State of New York had no intention of lifting the detainer

regardless of the outcome of this case.” ECF 67, p. 4.

       This Court, upon review of the transcript of Bond Hearing (ECF 67-1) notes that

Defendant failed to present any evidence or testimony on his own behalf to meet his burden of

proof that he would appear as required, nor did he present any evidence or testimony attesting to

the fact that his release would not render any other person and/or the community unsafe. Even

considering the bond conditions that Magistrate Judge Kelly thoughtfully put in place – such as

home detention and location monitoring – the fact that Defendant failed to note his parole status

at the time of his arrest to Magistrate Judge Kelly during the hearing, is problematic. This Court

finds that Defendant failed to meet his burden of proof at the hearing and for this reason the

Government’s motion for revocation of an order of release should be granted. Moreover,

Defendant pursued his release on bond, while he was on still subject to parole. This lack of

candor is unfortunate. This Court has grave concerns that if Defendant were released he could

not be trusted to appear, and/or he could not be trusted to not re-engage in criminal behavior,

endangering the community and others.

       For all of the reasons set forth above, the Court GRANTS the Government’s Motion for

Revocation of an Order of Release.

       SO ORDERED this 30th day of April, 2021.

                                      s/ Arthur J. Schwab
                                      Arthur J. Schwab
                                      United States District Court Judge


cc:    All ECF Registered Counsel of Record




                                                 4
